Jay P. Barron

From:                             Jay P. Barron
Sent:                             Thursday, March 07, 2019 1:11 PM
To:                               'Mary Olszewska'
Cc:                               Jennifer L. Keller; Courtney L. McKinney
Subject:                          Doe v. Fowler - Rule 26(f) conference


Mary,

Please let us know if you or Genie are available on Monday at 10 a.m. for the Rule 26(f) conference. Thanks.

Jay




                                                            1
